Opinion filed November 1, 2012




                                                             In The

    Eleventh Court of Appeals
                                                         __________

                                                  No. 11-12-00329-CV
                                                      __________

                   IN RE GREAT NORTHERN INSURANCE COMPANY



                                            Original Mandamus Proceeding


                                       MEMORANDUM OPINION

         Great Northern Insurance Company, relator, has filed in this court a voluntary unopposed
motion to dismiss its petition for writ of mandamus. See TEX. R. APP. P. 42.1. In the motion,
relator requests that this court dismiss the original mandamus proceeding because the parties
“have reached an agreement to compromise and settle their differences.”                                          Therefore, in
accordance with relator’s request, we dismiss the proceeding.
         The motion is granted, and the original mandamus proceeding is dismissed.


                                                                                  PER CURIAM


November 1, 2012
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill.2
         1
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.

         2
             John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.